DETAILED ACTION
This Office Action is in response to the Appeal Brief filed on 01 August 2022. In light of Applicant’s arguments presented in the Appeal Brief, the Examiner agrees that Chow et al., US Patent 6917097, does not fully anticipate the rejected claims 1-10 and 21-26, for this reason prosecution on the merits is reopened and an Office action follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US Patent 9209119 B1.
With respect to claim 1, Wang discloses a first leadframe (220, fig. 2A) including a plurality of leads and a conductor 202; a first semiconductor die (204, fig. 2D;column 1, lines 52-57; column 2, lines 54-62) mounted on a first surface of the first leadframe (220, fig. 2A) and attached to a first subset (201,202, fig. 2D) of the plurality of leads and the conductor 202; a second semiconductor die (204, fig. 2D;column 1, lines 52-57; column 2, lines 54-62) mounted on the first surface of the first leadframe (220, fig. 2A) and attached to a second subset (201,202 between the two semiconductor die 204, fig. 2D) of the plurality of leads and the conductor, the conductor providing a direct electrical connection (as shown in figure 3 the leadframe array provides a direct electrical connection between dies) for an electrical signal between the first semiconductor die (204, fig. 2D) and the second semiconductor die (204, fig. 2D); and a second leadframe (230, fig. 2B), the first leadframe (220, fig. 2A) mounted on the second leadframe (230, fig. 2B) via a second surface of the first leadframe (220, fig. 2A), the second surface facing in an opposite direction to the first surface, the second leadframe (230, fig. 2B) providing a ground return path between the first semiconductor die (204, fig. 2D) and the second semiconductor die (204, fig. 2D) for the electrical signal.  
Wang does not specifically discloses providing a ground return path between the first semiconductor die and the second semiconductor die for the electrical signal. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. The device of Wang is structurally identical to Applicant's claimed device. In addition, it appears the ground return path go from leads 210 to first die 204, thru conductive finger 222, then thru conductive finger 222 between the dies 204 and then into conductive finger 222 of second die 204, then into 210 which is part of second leadframe and then back to 210 near first die, therefore Wang shown there could be a continuous path for ground return path. In addition, since the only distinction between Applicant's claimed device and that of Wang is recited in functional language, it is incumbent upon Applicant to show that the device of Wang is not capable of operating as claimed.  
Alternately, from Fig. 2F, it would have been obvious to the skilled artisan that the second leadframe (230, fig. 2B) would provide a ground return path between the first semiconductor die (204, fig. 2D) and the second semiconductor die (204, fig. 2D) for the electrical signal. Wang et al. disclose that the first leadframe 220 is attached to the second leadframe 230 by soldering the leadframes together using solder paste. Therefore, the second leadframe would provide a ground return path from lead 210 to the first die then through 202 between the two dies to the second die, then into 210 which is part of the second leadframe and then through the second leadframe and back to 210 near the first die. Therefore it would have been obvious to the skilled artisan that the second leadframe (230, fig. 2B) would provide a ground return path between the first semiconductor die (204, fig. 2D) and the second semiconductor die (204, fig. 2D) for the electrical signal.	
With respect to claim 2, Wang discloses mold compound (for example a die attach adhesive (column 3, lines 34-39) cover the first leadframes not covering second leadframes which is below first leadframe) covering portions of the first leadframe (220, fig. 2A) but not the second leadframe (230, fig. 2B).  
With respect to claim 3, Wang discloses wherein the mold compound (206, fig. 2F) further covers portions of the first semiconductor die (204, fig. 2D) and the second semiconductor die (204, fig. 2D).  
With respect to claim 4, Wang discloses wherein the mold compound (die attach adhesive and 206, fig. 2F) forms a first mold (die attach adhesive material), the package further comprising a second mold (206, fig. 2D) of mold compound, the second mold of mold compound filling space between the first leadframe (220, fig. 2A) and the second leadframe (230, fig. 2B) and covering the first mold and portions of the second leadframe (230, fig. 2B).  
With respect to claim 6, Wang discloses wherein the second mold (206, fig. 2F) of mold compound is flush with a surface of the second leadframe (230, fig. 2B) opposite the first leadframe (220, fig. 2A) such that the surface of the second leadframe (230, fig. 2B) opposite the first leadframe (220, fig. 2A) is exposed on a package surface of the package.  
With respect to claim 7, Wang discloses wherein the first leadframe (220, fig. 2A) and the second leadframe (230, fig. 2B) are in a stacked arrangement, and a route of the direct electrical connection (as shown in figure 3 the leadframe array gives the die direct electrical connection between dies) of the first leadframe (220, fig. 2A) overlaps a route of the ground return path of the second leadframe (230, fig. 2B) in the stacked arrangement.  
With respect to claim 8, Wang discloses wherein the first semiconductor die (204, fig. 2D) is mounted on the first surface of the first leadframe (220, fig. 2A) in a first flipchip arrangement, and the second semiconductor die (204, fig. 2D) is mounted on the first surface of the first leadframe (220, fig. 2A) in a second flipchip arrangement.  
With respect to claim 9, Wang discloses wherein the second leadframe (230, fig. 2B) forms a recess with the first leadframe (220, fig. 2A), the first semiconductor die (204, fig. 2D), and the second semiconductor die (204, fig. 2D) all recessed relative to portions of the second leadframe (230, fig. 2B) surrounding the recess.  
With respect to claim 21, Wang discloses wherein the first leadframe (220, fig. 2A) is formed from a first sheet of metal and the second leadframe (230, fig. 2B) is formed from a second sheet of metal (as shown in figure 2A and 2B leadframe as a sheet of metal).  
With respect to claim 22, Wang discloses wherein the conductor of the first leadframe (220, fig. 2A) is electrically and physically isolated (as shown in figure 2F the connector 212 is physically isolated from leads 210) from the plurality of leads of the first leadframe (220, fig. 2A).  
With respect to claim 23, Wang discloses wherein the first semiconductor die (204, fig. 2D) is separated from the second semiconductor die (204, fig. 2D) by an area (area such as 203, fig. 2F) therebetween, the conductor (210, fig. 2F) extends continuously between a first end of the conductor (211) and a second end of the conductor (212), the first end of the conductor extends beyond a first side of the area, and the second end of the conductor extends beyond a second side of the area opposite the first side.  
With respect to claim 24, Wang discloses wherein the conductor is a first conductor (211), the second leadframe (230, fig. 2B) includes a second conductor (212) extending between a first end of the second conductor (212) and a second end of the second conductor (212), the first end of the second conductor (212) extends beyond the first end of the first conductor (211), and the second end of the second conductor (212) extends beyond the second end of the second conductor (212).  
With respect to claim 25, Wang discloses wherein the first conductor (211) is positioned between the first and second semiconductor die (204, fig. 2D) and the second conductor (212), and the first conductor (211) extends in a same direction as the second conductor (212).  
With respect to claim 26, Wang discloses wherein the second leadframe (230, fig. 2B) includes a bonding surface that is recessed (for example as shown in figure 2D) relative to an outer surface of the second leadframe (230, fig. 2B), the first leadframe (220, fig. 2A) mounted to the bonding surface, the bonding surface recessed relative to the outer surface by a first distance, the first and second semiconductor die (204, fig. 2D)s disposed within the first distance between the bonding surface and the outer surface.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US Patent 9209119 B1, as applied to claim 1 above, in view of Pavier US PG pub. 20070096270 A1.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US Patent 9209119 B1; in view of Pavier US PG pub. 20070096270 A1.
With respect to claim 10, Wang discloses wherein the first semiconductor die (204, fig. 2D). Wang does not disclose that the die 204 is a gallium nitride semiconductor die, however, Wang does disclose a  packaged semiconductor device.
Pavier discloses multi-chip lead frame packaging device can have plural dies that form within the same leadframe can have said die formed of GaN. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to use GaN based chip since semiconductor die in packaging can be interchangeable.
With respect to claim 20, Wang discloses a first leadframe (220, fig. 2A) including a plurality of leads; a first semiconductor die (204, fig. 2D) mounted on a first surface of the first leadframe (220, fig. 2A) and attached to a first subset (201,202, fig. 2D) of the plurality of leads and a conductor; a second semiconductor die (204, fig. 2D) mounted on the first surface of the first leadframe (220, fig. 2A) and attached to a second subset (201,202 between the two semiconductor die 204, fig. 2D) of the plurality of leads and the conductor, the conductor providing a direct electrical connection (as shown in figure 3 the leadframe array gives the die direct electrical connection between dies) for an electrical signal between the first semiconductor die (204, fig. 2D) and the second semiconductor die (204, fig. 2D); and a second leadframe (230, fig. 2B), the first leadframe (220, fig. 2A) mounted on the second leadframe (230, fig. 2B) via a second surface of the first leadframe (220, fig. 2A), the second surface facing in an opposite direction to the first surface, the second leadframe (230, fig. 2B) providing a ground return path between the first semiconductor die (204, fig. 2D) and the second semiconductor die (204, fig. 2D) for the electrical signal.  
Wang does not disclose that the semiconductor die 204 comprising Gallium nitride material, Wang however does disclose a packaged semiconductor device.
Pavier discloses multi-chip lead frame packaging device can have a plural dies that form within the same leadframe can have said die form of material GaN. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to use GaN based chip since semiconductor die in packaging can be interchangeable.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim(s) 5 is/are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention of package including a first leadframe including a plurality of leads and a conductor; a first semiconductor die mounted on a first surface of the first leadframe and attached to a first subset of the plurality of leads and the conductor; a second semiconductor die mounted on the first surface of the first leadframe and attached to a second subset of the plurality of leads and the conductor, the conductor providing a direct electrical connection for an electrical signal between the first semiconductor die and the second semiconductor die; and a second leadframe, the first leadframe mounted on the second leadframe via a second surface of the first leadframe, the second surface facing in an opposite direction to the first surface, the second leadframe providing a ground return path between the first semiconductor die and the second semiconductor die for the electrical signal, further comprising mold compound covering portions of the first leadframe but not the second leadframe, wherein the mold compound forms a first mold, the package further comprising a second mold of mold compound, the second mold of mold compound filling space between the first leadframe and the second leadframe and covering the first mold and portions of the second leadframe, wherein the second leadframe forms a recess with the first leadframe, the first semiconductor die, and the second semiconductor die all recessed relative to portions of the second leadframe surrounding the recess, and the second mold of mold compound further covers the first semiconductor die and the second semiconductor die within the recess.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822